Title: To Thomas Jefferson from Thomas J. Gantt, 24 August 1821
From: Gantt, Thomas J.
To: Jefferson, Thomas


Dear Sir
			 Charleston
24th August 1821 By a resolve of the 76 Association made in consequence of their high regard for the purity of those principles expressed in the Declaration of Independence, and their gratitude for the many Services you have rendered the nation independant of that master piece of composition I send you a copy of Mr Elliotts & Mr Ramsays orations—I am Sir with Sentiments of the most profound respect your obt Hule Servt.Thomas J. GanttChairman of the committee of Arrangements—